Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 16,
                                                    15, 2019

The Court of Appeals hereby passes the following order:

A19I0210. GORDON CLYATT et al. v. PAM MASON et al.

      Applicants Gordan Clyatt, individually and d/b/a Deep South Coins, and Deep
South Coins and Jewelry, Inc. have filed a motion to withdraw this application for
interlocutory review. Upon consideration of said motion, it is hereby GRANTED, and
the application is deemed WITHDRAWN.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/15/2019
                                                                      04/16/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.